Citation Nr: 1455704	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-00 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to March 17, 2011, for the grant of service connection for posttraumatic stress disorder (PTSD) (previously addressed as major depressive disorder and mood disorder, depressive type).

2.  Entitlement to an evaluation in excess if 10 percent disabling for post traumatic arthritis of the left ankle with ankylosis, postoperative, for the period prior to September 5, 2012, and in excess of 30 percent disabling thereafter.

3.  Entitlement to an evaluation in excess of 20 percent disabling for the orthopedic manifestations of lumbosacral disc disease with disc protrusion at L4-L5.

4.  Entitlement to separate compensable evaluations for neurologic manifestations of lumbosacral disc disease with disc protrusion at L4-L5.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to October 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied service connection for a psychiatric disorder, increased ratings for the low back and left ankle and TDIU.  Jurisdiction was subsequently transferred to the Nashville, Tennessee RO.

The Veteran specifically disagreed with the denial of service connection and the claims for increased rating and TDIU.  

In a November 2011 rating decision, the RO granted service connection and assigned a 30 percent rating for major depressive disorder, effective from March 17, 2011.  In that rating action, the RO specifically noted that it represented a partial grant of benefits sought as the earliest effective date possible had not been assigned.  Although the Veteran never expressed disagreement with the effective date assigned, the RO continued the appeal and included the effective date issue in the November 2011 statement of the case (SOC).  The Veteran perfected an appeal as to all issues addressed in the SOC; thus, the effective date issue is properly before the Board.  

In the November 2011 rating decision, the RO also increased the rating of the Veteran's back disability from 10 to 20 percent, effective May 5, 2009.  In an October 2012 rating decision the RO increased the rating of the Veteran's left ankle disability from 10 to 30 percent, effective September 5, 2012.  Although each increase represents a grant of benefits, a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter continues before the Board.  

Additional evidence was associated with the claims file subsequent to the most recent Supplemental Statement of the Case.  The Veteran's representative has waived RO consideration of this evidence.  Thus, the Board may proceed with adjudication.

The issues of entitlement to a separate rating for neurological manifestations of the service-connected low back disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not submit a claim for service connection for major depressive disorder until June 25, 2009.

2.  Prior to September 5, 2012, the Veteran's left ankle did not manifest marked limitation of motion, ankylosis, marked deformity of the os calcis or astragalus, or impairment of the tibia and fibula.

3.  Since September 5, 2012, the Veteran's left ankle did not manifest ankylosis in dorsiflexion at more than 10 degrees or with abduction, adduction, or inversion or eversion deformity.

4.  At no point during the period on appeal has the Veteran's lumbar spine disability manifested a range of motion limited to 30 degrees or less, been described as ankylosed, or had periods of incapacitation as defined as a period of bedrest prescribed a physician.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date of June 25, 2009, and no earlier, for the grant of service connection for major depressive disorder, is warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2014).

2.  The criteria for an evaluation in excess of 10 percent disabling, prior to September 5, 2012, and in excess of 30 percent disabling thereafter, for left ankle with ankylosis, postoperative, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.21(b), 4.7, 4.71a, Diagnostic Codes 5010, 5270, 5271 (2014).

3.  The criteria for an evaluation in excess of 20 percent disabling for lumbosacral disc disease with disc protrusion at L4-L5 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided regarding the ankle and spine disabilities in a letter dated in October 2009.  As the claim of entitlement to an earlier effective date is a downstream issue, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  The RO has obtained VA treatment records.  The appellant was afforded VA medical examinations in March 2010 and September 2012.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  

II.  Earlier Effective Date

The Veteran seeks entitlement to an effective date prior to March 17, 2011, for the grant of service connection for major depressive disorder.

The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date for the grant of service connection for disability compensation is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i).

In a statement received on June 25, 2009, the Veteran reported that he took Prozac for depression.  A July 2009 deferred rating decision directed that the Veteran be contacted in connection with his June 2009 statement to clarify whether he was claiming service connection for depression on a direct or secondary basis.  A September 22, 2009, Report of Contact detailed a telephone conversation which confirmed that he was claiming service connection for depression as secondary to his service-connected back disability.  A hand-written notation on the Report of Contact noted September 22, 2009, as "new claim date."  

The Board finds that correspondence received from the Veteran on June 25, 2009 was a claim for service connection for a psychiatric disability.  The RO's telephone confirmation with him on September 22, 2009, was simply a clarification of his claim.  The July 2009 deferred rating decision was confirmation by the RO that the June 2009 correspondence could be claim of service connection; thus, the request for clarification.  

Prior to June 25, 2009, the Veteran had notations of depression in his treatment records.  In addition, the Veteran was noted to be prescribed Prozac prior to June 25, 2009.  Upon VA examination in September 2012 the Veteran was diagnosed with major depressive disorder and it was noted that the disability began in approximately 2003, corresponding with the Veteran's back pain.

As the Veteran's claim for service connection was received on June 25, 2009, the Veteran was thereafter awarded service connection as related to the service-connected lumbar spine disability, and as a VA medical examiner has reported that the Veteran's major depressive disorder began in approximately 2003, affording the Veteran the benefit of the doubt, an effective date of June 25, 2009, and no earlier, is granted.

III.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

A.  Left Ankle

Service connection was initially granted, and a 10 percent rating assigned, for post-traumatic arthritis, left ankle, following surgical removal of a calcification.  See July 1984 rating decision.  

The Veteran's left ankle disability has been evaluated as 10 percent disabling for the period prior to September 5, 2012, and 30 percent disabling since September 5, 2012, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5271 and 5010-5270.  These hyphenated diagnostic codes may be read to indicate that traumatic arthritis is the service-connected disorder, and it has been rated as if the residual condition is limitation of motion of the ankle under Diagnostic Code 5271 or ankylosis under Diagnostic Code 5270.  Arthritis due to trauma is evaluated as degenerative arthritis, which is evaluated based on limitation of motion under the specific diagnostic code applicable to the joint in question.  See 38 C.F .R. § 4.71a, Diagnostic Codes 5003, 5010.  A 10 percent rating is assigned where arthritis is confirmed by x-ray and the limitation of motion of the involved joint is noncompensable under the corresponding diagnostic code.  Id. 

Ankylosis of the ankle in plantar flexion, less than 30 degrees may be assigned a 20 percent evaluation; between 30 degrees and 40 degrees or in dorsiflexion between zero and 10 degrees may be assigned a 30 percent evaluation; at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity may be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5270.

Marked limited motion of the ankle may be assigned a 20 percent evaluation.  Ankylosis of the subastragalar or tarsal joint in poor weight-bearing position may be assigned a 20 percent evaluation.  Marked deformity of the os calcis or astragalus may be assigned a 20 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5271-5273.

The terms "mild," "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

For VA rating purposes, normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran was afforded a VA medical examination in March 2010.  The Veteran reported intermittent left ankle pain brought on with prolonged periods of standing and walking.  He stated that he did not have full motion and that he had difficulty lifting his foot.  He indicated that he catches his toe on the floor (especially on a carpeted floor) causing him to almost fall.  He denied additional surgeries since active duty.  He described the pain as a "toothache-type pain."  The Veteran used a walker with flare ups and a cane with prolonged standing and walking.  

The Veteran's left ankle had no deformity, giving way, instability, weakness, incoordination, episodes of dislocation or subluxation, or effusions.  He had pain of 8 out of 10.  He had swelling and popping and the condition affected the motion of the joint.  The Veteran was limited to 15 minutes standing.  He used the cane and walker on an intermittent, occasional basis.  He walked with a slight limp.  There was no other evidence of abnormal weight bearing.  There was no loss of a bone or part of a bone.  

Physical examination revealed the left ankle to be tender and to have popping.  There was no instability or tendon abnormality.  Range of motion testing revealed 0 to 20 degrees of dorsiflexion with pain beginning at 15 degrees and 0 to 35 degrees of plantar flexion with pain beginning at 30 degrees.  There was no additional loss of motion on repetitive use.

The Veteran was diagnosed with post traumatic arthritis of the left ankle.  The Veteran was noted to be unemployed since 2003 due to physical problems.  The condition had significant effects on the Veteran's usual occupation.  The ankle had no effect on the Veteran's ability to feed himself.  It had a moderate effect on bathing, dressing, toileting, and grooming.  It had a moderate to severe effect on chores, shopping, exercise, recreation, traveling, and driving.  The condition prevented sports.  

The examiner noted that the Veteran's ankle condition should not preclude sedentary employment.  Strenuous physical employment is limited given the Veteran's spine condition.  Strenuous physical employment is limited given the Veteran's spine condition.

The Veteran was afforded a VA medical examination in September 2012.  The Veteran reported that flare ups impacted the function of the ankle.  Every two weeks the pain was worse and he had to stay off his ankle because of the pain and use lidocaine cream.  

Range of motion testing of the left ankle revealed 40 degrees of plantar flexion with objective evidence of pain at 40 degrees and l0 degrees of plantar dorsiflexion with objective evidence of pain at 0 degrees.  Range of motion was the same after repetitive use.  The Veteran had less movement than normal, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, instability of station, and disturbance of locomotion in the left ankle.  The Veteran had localized tenderness or pain on palpation of the left ankle.

Muscle strength testing revealed ankle plantar flexion and dorsiflexion of 4 out of 5.  Anterior drawer and talar tilt tests did not reveal laxity.  

There was ankylosis of the left ankle at dorsiflexion between 0 and 10 degrees.  The ankylosis was in a poor weight-bearing position on the left.

There were no shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, or malunion of calcaneous (os calcis) or talis (astragalus).  The Veteran had not had a talectomy (astragalectomy).  The Veteran had not had a total ankle joint replacement.  He had arthroscopic surgery on the left ankle with removal of calcium deposits in 1969.  There were residual signs and/or symptoms of reduced range of motion and pain in the left ankle.  The Veteran had a scar related to the surgery.  The scar was not painful, unstable or greater than 39 square centimeters in size.  The Veteran constantly used a cane and occasionally used a walker.  Diagnostic testing revealed degenerative or traumatic arthritis in the left ankle and calcaneal spurs in both ankles.  The ankle condition resulted in a mild limp stabilized with the use of a cane.  The cane appeared to be necessary for balance and prolonged ambulation.  

A February 2014 x-ray of the left knee revealed minimal osteophyosis of the tibial spines and patellofemoral compartment.  The Board notes that a September 1995 x-ray revealed multiple bony projections extending from the bones about the ankle including a 5 millimeter bony projection from the anterior left talus and small spurts extending from the medial and lateral aspects of the talus.  Spurring was seen coming from the medial aspect, aspect of the medial condyle into the ankle joint.  Lateral projection also showed anterior and posterior bony projections from the distal tibia.  Minimal spurring was also noted extending from the inferior aspect of the fibula.  There were no fractures or destructive process identified.  The ankle mortise appeared congruent and there was no soft tissue swelling or calcification identified.  

Entitlement to an evaluation in excess of 10 percent disabling, prior to September 5, 2012, and in excess of 30 percent disabling thereafter, is not warranted.  During the period on appeal prior to September 5, 2012, the Veteran's left ankle did not manifest ankylosis.  A 20 percent rating is not warranted under Diagnostic Code 5270.  The Veteran's left ankle manifested 15 degrees of pain free dorsiflexion and 30 degrees of pain free plantar flexion, even with consideration of pain.  As the normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion, range of motion prior to September 5, 2012, was not markedly limited.  In addition, there is no indication that the Veteran had marked deformity of the os calcis or astragalus.  

Beginning September 5, 2012, the Veteran's left ankle did not manifest ankylosis in dorsiflexion at more than 10 degrees or with abduction, adduction, or inversion or eversion deformity.  Thus, the criteria for assignment of a 30 percent rating under Diagnostic Code 5270 have not been met.  

Therefore, an evaluation in excess of 10 percent disabling, prior to September 5, 2012, and in excess of 30 percent disabling thereafter, for the Veteran's left ankle with ankylosis, postoperative.

B.  Lumbosacral Disc Disease

Disabilities of the lumbar spine (other than intervertebral disc syndrome when evaluated on the basis of incapacitating episodes) are to rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be rated separately from orthopedic manifestations under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1). 

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a. 

Ratings in excess of 20 percent are provided for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine (40 percent); for unfavorable ankylosis of the entire thoracolumbar spine (50 percent); and for unfavorable ankylosis of entire spine (100 percent).  Id.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

38 C.F.R. § 4.71a, Note (2) provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a. 

Under the criteria governing disabilities of the lumbar spine, intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  This formula provides a rating of 10 percent for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a rating of 20 percent for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1).

In February 2009 the Veteran was noted to have a diagnosis of radiculopathy.  In March 2009 the Veteran was noted to have bilateral radiculopathy with pain radiating down the legs.

The Veteran was afforded a VA medical examination in March 2010.  The Veteran reported low back pain with shooting pains down the legs.  He reported surgery on the right leg for nerve pain in 2002 with good results initially.  The nerve pain returned in the right leg but not as severe.  He indicated that he quit his job in 2003 due to not being able to sit or stand for the required periods of time.  He claimed constant low back pain made worse with prolonged sitting, standing, and walking.  Bending over can cause a flare up of pain requiring bedrest for one to two weeks.  He used a walker with flare-up pain.  He stated that if he knows he will be standing for prolonged periods he will use his cane.  He drove with a vibrating seat device that also produced heat.  The condition was reported to have gotten progressively worse.  

Upon review of the Veteran's systems he had no urinary incontinence, urinary frequency, urinary urgency, urinary retention requiring catheterization, nocturia, fecal incontinence, obstipation, erectile dysfunction, or falls.  He had paresthesias and unsteadiness.

There was a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The pain was in the lumbar spine.  It was constant and aggravated with physical activity.  The pain was described as sharp and the severity was 6 out of 10.  The pain radiated down the bilateral buttocks, posterolateral thigh, lateral lower leg, to the shin area.  The Veteran claimed that the radiating pain occurred in both legs with the left more frequent than the right.

There were severe flare ups every three to four days.  The flare-ups lasted anywhere from two to four to five days.  They were precipitated by bending, twisting, and turning the wrong way.  They were alleviated by laying down and pain medications.  He reported that at times the flare up pain was so severe that he cannot walk.  

Incapacitating episodes of the spine disease were reported.  The Veteran reported 90 days of incapacitation over the prior 12 months.  However, the examiner noted that there was no documentation to support the claim. 

The Veteran used a cane and walker and was unable to walk more than a few yards.

Physical examination revealed the Veteran's posture and head position to be normal.  There was symmetry in appearance.  There was no abnormal spinal curvature.  There was no objective evidence of spasm, atrophy, guarding, or weakness in the thoracolumbar spine.  There was objective evidence of pain with motion and tenderness bilaterally in the thoracolumbar spine.  

Motor examination revealed active movement against full resistance in elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexors, finger abduction, thumb opposition, hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension.  The muscle tone was normal and there was no muscle atrophy.

Sensory examination revealed upper extremity sensation to be normal.  The lower extremity revealed normal sensation to vibration and position sense.  Pain and light touch senses were impaired bilaterally.

Reflex examination was normal bilaterally in the biceps, triceps, brachioradialis, finger jerk, abdominal, and knee jerk.  Ankle jerk was absent bilaterally.

Range of motion testing revealed flexion of 0 to 65 degrees with pain beginning at 40 degrees, extension of 0 to 25 degrees with pain beginning at 0 degrees, and lateral flexion and rotation of 0 to 30 degrees with pain beginning at 25 degrees, bilaterally.  There was pain on repetition but no additional loss of range of motion.  

A March 2009 MRI was noted to reveal multilevel degenerative findings with canal and foraminal narrowing.  

The Veteran was diagnosed with multilevel lumbar degenerative findings.  There was no clinical evidence of lumbar radiculopathy at the time of the examination.  The examiner noted that the incapacitating episodes were due to intervertebral disc syndrome.  

The Veteran was not employed.  He had retired in 2003 due to physical problems and was on Social Security Disability for his back condition.  The condition had significant effects on the Veteran's usual occupation.

The Veteran's back condition had no effect on sports and feeding.  It had a moderate effect on the Veteran's ability to perform chores, shopping, exercise, recreation, traveling, bathing, dressing, toileting, and grooming.  

A general medical examination report dated in March 2010 revealed a diagnosis of service-connected lumbar radiculopathy and spinal disk condition.  

In April 2012 a treatment note indicated that the Veteran had lumbar radiculopathy.

The Veteran was afforded a medical examination in September 2012.  The Veteran was noted to be diagnosed with degenerative disc disease.  He reported having pain in the pack.  He used multiple medications and a TENs unit.  He reported that during flare-ups the pain in his back was so bad that he cannot stand or support himself.  These flare-ups happened about once a week and he had to stay in bed until the oxycodone provided relief.  

Range of motion testing revealed 70 degrees of flexion with objective evidence of pain at 45 degrees, 0 degrees of extension with objective evidence of pain at 0 degrees, 15 degrees of right lateral flexion with objective evidence of pain at 15 degrees, 10 degrees of left lateral flexion with objective evidence of pain at 10 degrees, 25 degrees of right lateral rotation with objective evidence of pain at 25 degrees, and 20 degrees of left lateral rotation with objective evidence of pain at 20 degrees.  

After repetitive use testing range of motion was 50 degrees of flexion, 0 degrees of extension, 10 degrees of right lateral flexion, 10 degrees of left lateral flexion, 25 degrees of right lateral rotation, and 20 degrees of left lateral rotation.  

The Veteran had less movement than normal, weakened movement, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.

The right lower lumbar area over L5 revealed extreme pain on palpation.  The Veteran was using a TENs unit that seemed to take his mind off the pain.  The Veteran had guarding or muscle spasm of the thoracolumbar spine severe enough to result in abnormal gait.  

Muscle strength testing revealed hip flexion and knee extension of 3 out of 5 bilaterally, and ankle plantar flexion, ankle dorsiflexion, and great toe extension of 4 out of 5 bilaterally.  The Veteran did not have any muscle atrophy.  

Reflex examination revealed the knee to be hyperactive without clonus bilaterally and the ankles to be normal.

Sensory examination was normal in the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  Straight leg raise test was normal.  The examiner indicated that the Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.  However, the examiner also indicated that the Veteran had signs or symptoms of radiculopathy consisting of pain behind the right knee and identified this as involving the L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  The severity of the radiculopathy was reported as not affected on the right and mild on the left.  The Veteran had no other neurologic abnormalities related to the thoracolumbar spine.  

The Veteran was noted to have intervertebral disc syndrome.  However, there were no incapacitating episodes over the prior twelve months.  He constantly used a cane and occasionally used a walker.  

The examiner noted that the Veteran's thoracolumbar spine disability impacted on his ability to work.  The back was the worst and his left ankle was also bad for pain.  However, the examiner was unable to document episodes of incapacitating episodes of intervertebral disc syndrome requiring physician's prescription.  

An addendum dated in September 2012 indicated that after review of the examination the Veteran did not have any symptoms of radicular pain.  The examiner noted that the straight leg raises were negative bilaterally.  The notations for signs of radiculopathy were an error of interpretation of pain behind the right knee. 

In December 2012 the Veteran was treated for a flare-up.  The Veteran reported pain down the right arm and leg.  He denied bowel or bladder issues.

In February 2013 the Veteran reported that he had a sciatic nerve problem that runs all the way down his leg.  He stated that it changes from side to side.  The medications made it manageable.  

Entitlement to an evaluation in excess of 20 percent disabling for the orthopedic manifestations of lumbosacral disc disease with disc protrusion at L4-L5, is not warranted.  Forward flexion has been shown to be, at worst, to 40 degrees, with consideration of pain.  At no point during the period on appeal has the Veteran's lumbar spine disability manifested a range of motion with forward flexion limited to 30 degrees or less, been described as ankylosed, or had periods of incapacitation as defined as a period of bedrest prescribed a physician.  As such, an evaluation in excess of 20 percent disabling for the orthopedic manifestations of lumbosacral disc disease with disc protrusion at L4-L5 is denied.

C.  Extraschedular

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's left ankle disability and lumbosacral spine disability are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

An effective date of June 25, 2009, and no earlier, is granted for the award of service connection for major depressive disorder.

Entitlement to an evaluation in excess if 10 percent disabling for post traumatic arthritis of the left ankle with ankylosis, postoperative, for the period prior to September 5, 2012, and in excess of 30 percent disabling thereafter, is denied.

Entitlement to an evaluation in excess of 20 percent disabling for the orthopedic manifestations of lumbosacral disc disease with disc protrusion at L4-L5, is denied.


REMAND

As discussed above, the records reveal a discrepancy regarding whether the Veteran has a separate compensable neurologic disability associated with his lumbar spine disability.  As such, a medical opinion is needed to determine whether the Veteran's neurologic symptoms represent manifestations of his lumbar spine disability and, if so, when these manifestations arose.  38 C.F.R. § 3.159.

The record reveals that the Veteran has been unemployed and on disability since 2003; however, it is unclear when the Veteran was "unemployable."  He submitted a claim for TDIU in May 2009.  In a December 2014 rating decision, the RO characterized the Veteran's service-connected psychiatric disability as PTSD and increased the rating to 70 percent, effective May 21, 2014.  As a result of that decision, the Veteran's combined evaluation was 90 percent, effective May 21, 2014.  Prior to that, his combined evaluation was 70 percent, effective September 5, 2012.  

The medical examinations conducted to date do not include enough information for the Board to adjudicate the claim for TDIU.  Although the ultimate determination of TDIU is an adjudicative question for the Board, an examination discussing the combined effects of the Veteran's service-connected disabilities would be helpful.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). 

The Board's decision to grant an earlier effective date of the grant of service connection for a psychiatric disorder may also impact that claim for TDIU.  Any evaluation assigned for the Veteran's psychiatric disorder, for the period prior to March 17, 2011, and the outcome of the claim of entitlement to separate compensable evaluations for neurologic manifestations of a lumbar spine disability, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board is unable to review the claim for TDIU until the an evaluation is assigned for the period prior to March 17, 2011, for major depressive disorder and the issue of entitlement to separate compensable evaluations for neurologic manifestations of a lumbar spine disability is resolved.

Accordingly, the case is REMANDED for the following action:

1.  Assign an evaluation for the Veteran's psychiatric disability, for the period prior to March 17, 2011.

2.  Obtain a medical opinion regarding whether the Veteran has neurological manifestations related to his service-connected lumbar spine disability.  If so, the affected nerves and severity must be identified.  If it is determined that a medical examination is necessary to provide this opinion, schedule the Veteran for an appropriate medical examination.  A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

3.  Schedule the Veteran for a VA examination to determine the functional impact of all of the Veteran's service-connected disabilities, considered in combination, on his ability to work.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  

Based on the examination and review of the record, the examiner is requested to comment on the functional impairment caused solely by the Veteran's service-connected disabilities, (PTSD, evaluated as 70 percent disabling; arthritis, left ankle, 30 percent; back disability, 20 percent; and GERD, 10 percent).  

The examiner is asked to comment on the functional impact of all of the Veteran's service-connected disabilities on his ability to work, consistent with his educational and occupational experience.

4.  After completing any additional development deemed necessary, to include whether the TDIU claim should be referred for extraschedular consideration, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


